Citation Nr: 1807618	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2002, for the grant of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disability, to include an anxiety disorder and a depressive disorder.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for a psychiatric disability, to include an anxiety disorder and a depressive disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a disability of both feet, to include arthritis.

8.  Entitlement to service connection for a disability manifested by headaches.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1986 to November 1986, with additional periods of service in the National Guard.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) and an April 2016 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  It was certified to the Board by the St. Louis RO.  In the April 2012 rating decision, the AMC granted service connection for tinnitus, effective March 27, 2003.  In the April 2016 rating decision, in pertinent part, the RO denied service connection for headaches, osteoarthritis of both feet, and an anxiety disorder and denied the Veteran's requests to reopen claims of sleep apnea, bilateral hearing loss, and depression.

The Veteran's claim for service connection for anxiety and depression has been recharacterized as a psychiatric disability to include an anxiety disorder and a depressive disorder.  The Veteran's claim for service connection for osteoarthritis of both feet has been recharacterized as a disability of both feet to include arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In a February 2013 rating decision, the RO granted an earlier effective date of August 19, 2002 for the grant of service connection for tinnitus.  Because the Veteran seeks an effective date earlier than this, the issue remains on appeal.  

The issue of entitlement to an earlier effective date for the grant of service connection for tinnitus was previously remanded by the Board in September 2012 and July 2013 for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in April 2014 and the Veteran submitted a timely substantive appeal (VA Form 9) in May 2014.

In August 2017, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

The issues of service connection for a psychiatric disability, sleep apnea, a disability of both feet, and a disability manifested by headaches, as well as the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no record of a claim by the Veteran for service connection for tinnitus prior to September 1998.  

2.  The Veteran's September 1998 claim for service connection for tinnitus was denied in an October 1998 rating decision.  He appealed this issue to the Board, which denied the Veteran's claim in a June 1999 decision.  The Board's decision was final as of the date of its issuance.

3.  The Veteran's July 1999 claim for service connection for tinnitus was denied in an August 1999 rating decision.  (Although the claim had previously been denied, the RO treated it as a claim for service connection rather than a request to reopen a previously denied claim.)  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

4.  The next communication seeking service connection for tinnitus was received on August 19, 2002.  There is no indication of an attempt to reopen the claim between August 1999 and August 19, 2002.  

5.  An October 2003 rating decision denied the Veteran's request to reopen his claim of service connection for tinnitus.  The Veteran appealed this decision to the Board, which reopened and remanded the claim in an April 2006 decision based on new and material evidence that had been submitted since the August 1999 rating decision.  

6.  An October 2007 Board decision denied the claim of service connection for tinnitus.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which reversed the Board's decision and remanded the claim for readjudication in a March 2009 decision.  The Board remanded the claim in August 2009 and May 2011.  

7.  An April 2012 rating decision granted service connection for tinnitus, effective March 27, 2003.  The Veteran submitted a Notice of Disagreement with this decision in July 2012 and the Board remanded the claim for the issuance of a Statement of the Case in September 2012.

8.  A February 2013 rating decision granted an effective date of August 19, 2002 for the grant of service connection for tinnitus.  

9.  The Veteran's claim for service connection for depression was denied in a November 2013 rating decision on the basis that the evidence failed to establish a current disability or a nexus to service.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

10.  Evidence received since the November 2013 rating decision raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disability.

11.  The Veteran's claim for service connection for sleep apnea was denied in a November 2013 rating decision on the basis that the evidence failed to establish a current disability or a nexus to service.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

12.  Evidence received since the November 2013 rating decision raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to August 19, 2002, for the grant of service connection for tinnitus are not met.  38 U.S.C. §§ 5101, 5107, 5108, 5110, 7105 (2012); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1100, 20.1103 (2017).  

2.  The November 2013 rating decision is final with regard to the issue of entitlement to service connection for depression.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disability has been received.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  The November 2013 rating decision is final with regard to the issue of entitlement to service connection for sleep apnea.  New and material evidence sufficient to reopen the claim of entitlement to service connection for sleep apnea has been received.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Tinnitus - Effective Date

The Veteran asserts that he should be granted an effective date earlier than August 19, 2002 for service connection for tinnitus.  Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).  

The Veteran first submitted a claim for entitlement to service connection for tinnitus in September 1998.  VA denied this claim in October 1998.  The Veteran appealed the claim to the Board, which denied it in June 1999.  Board decisions are generally final as of the date of their issuance.  38 C.F.R. § 20.1100.  The Veteran submitted a new claim for entitlement to service connection for tinnitus in July 1999.  Despite the previously denied claim, the RO considered the issue on the merits and denied it in an August 1999 rating decision.  The Veteran did not submit a notice of disagreement or additional evidence within the one year period following the decision.  Both decisions are final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103.  

The Board has reviewed the claims file for any document, submitted after the August 1999 rating decision but before the Veteran's August 19, 2002 claim, that could be considered a claim for service connection.  Lalonde, 12 Vet. App. at 381.  Prior to March 24, 2015, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that (1) indicates an "intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  The Board has found no communication from the Veteran to VA that could be construed as a claim for benefits prior to the claim submitted on August 19, 2002.  Moreover, neither the Veteran nor his representative assert that the Veteran filed an informal or formal claim during this time.

Instead, the Veteran contends that he submitted a claim for entitlement to service connection for tinnitus prior to September 1998.  The Veteran has, at different times, said that he submitted this earlier claim in 1988 or 1993 and that VA denied the claim without informing the representative he had at the time.  There is no record of any claim by the Veteran for tinnitus prior to September 1998 or of any claim at all by the Veteran prior to April 1995.  There is also no record of the Veteran's representation by the individual he has named as the representative who submitted this earlier claim.  

Moreover, even if there had been an earlier claim in 1988 or 1993, this would not entitle the Veteran to service connection as of the date of that claim.  The issue in reopening previously denied claims is whether there is new and material evidence, which "can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened."  38 C.F.R. § 3.156(a)(2017) (emphasis added).  Therefore, even if there had been an outstanding claim from 1988 or 1993, that would not affect the finality of the June 1999 Board decision or the August 1999 rating decision.

As stated above, the effective date of an award based on a claim reopened after final adjudication shall not be earlier than the date of receipt of the claim to reopen.  38 U.S.C. § 5110(a).  Even if there had been a claim in 1988 or 1993, the issue was last finally adjudicated in August 1999.  The proper effective date is therefore the date of receipt of the Veteran's claim to reopen, which is August 19, 2002.  

In order for the Veteran to be awarded an effective date based on the claims that were denied in the June 1999 Board decision or August 1999 rating decision, he has to show clear and unmistakable error (CUE) in one of the prior denials as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Neither the Veteran nor his representative have raised CUE to overcome the finality of the June 1999 Board decision or August 1999 rating decision denying service connection.  To the extent that the Veteran contends VA denied his tinnitus claim prior to his September 1998 claim based on a claim from 1988 or 1993, there is no record of any rating decision for tinnitus prior to the September 1998 claim.  Any claim of CUE must be pled with specificity.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  Persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Given these requirements, in the absence of any evidence that a rating decision regarding service connection for tinnitus prior to the September 1998 claim exists, much less of what reasoning it would have used or what errors it would have made, it is impossible for the Board to find that said decision contained CUE.  

For these reasons, the Board concludes that the Veteran is not entitled to an effective date earlier than August 19, 2002 for service connection for tinnitus, which is the date of his application to reopen.

Psychiatric Disorder - New and Material Evidence

The Veteran contends that he has a psychiatric disability that is etiologically related to his active duty service.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The RO denied the Veteran service connection for depression in a November 2013 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of the rating decision.  Therefore, the November 2013 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103.  

The basis for the November 2013 denial was a lack of evidence of a current disability or a nexus to service.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in November 2013, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has a psychiatric disability as a result of active duty service.  The evidence that was of record at the time of the November 2013 rating decision included the Veteran's service treatment records and a May 1993 private treatment record diagnosing situational depression.  

Since the November 2013 rating decision, VA has received medical records from the Social Security Administration (SSA), including an April 2013 private treatment record noting ongoing treatment for depression and a new diagnosis of anxiety.  As the record now contains more evidence pertinent to the issue of a current disability than it did in November 2013, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

Sleep Apnea - New and Material Evidence

The Veteran contends that he has sleep apnea that is etiologically related to his active duty service.  

The RO denied the Veteran service connection for sleep apnea in a November 2013 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of the rating decision.  Therefore, the November 2013 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 20.302, 20.1103.  

The basis for the November 2013 denial was a lack of evidence of a current disability or a nexus to service.  

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in November 2013, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has sleep apnea as a result of active duty service.  The evidence that was of record at the time of the November 2013 rating decision included the Veteran's service treatment records.

Since the November 2013 rating decision, VA has received medical records from the Social Security Administration (SSA), including an October 2013 private sleep study diagnosing upper airway resistance syndrome.  VA has also received a December 2014 private examination (the first three pages of which are missing) noting a history of obstructive sleep apnea "since about 2000 or 2001" and citing a sleep study that showed mild obstructive sleep apnea in December 2008.  As the record now contains more evidence pertinent to the issue of a current disability than it did in November 2013, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  


ORDER

Entitlement to an effective date earlier than August 19, 2002 for service connection for tinnitus is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.  


REMAND

VA must provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's treatment records note diagnoses of depression, anxiety, and obstructive sleep apnea, as well as a history of foot pain and headaches, and the Veteran contends that each of these had their onset during or immediately after his active duty service.  The record as it stands is not sufficient for the Board to adjudicate these claims.  VA examinations are necessary.  

In addition, the Veteran contends that he received treatment during his active duty service that is not reflected in the service treatment records currently associated with the claims file.  In a May 2016 NOD, the Veteran specifically contended that not all records from his time in Fort Sill, Oklahoma, had been associated with the claims file.  On remand, the AOJ should attempt to locate additional service treatment records for the Veteran.  Because it is possible, if these records currently exist, that they might contain evidence relevant to the Veteran's hearing loss claim, the Board defers adjudication of that claim at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding service treatment records that have not already been associated with the Veteran's claims file, including any from the Veteran's time at Fort Sill, Oklahoma.

2.  Schedule the Veteran for an examination with an appropriate clinician for his psychiatric disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability, including anxiety and depression, that began during active service or is related to an incident of service.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's August 2017 testimony regarding the onset of his psychiatric disability.   

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. 

3.  Schedule the Veteran for an examination with an appropriate clinician for his sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that began during active service or is related to an incident of service.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's August 2017 testimony regarding the onset of his sleep apnea.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

4.  Schedule the Veteran for an examination with an appropriate clinician for his headaches.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by headaches that began during active service or is related to an incident of service.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's August 2017 testimony regarding the onset of his headaches.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

5.  Schedule the Veteran for an examination with an appropriate clinician for his bilateral foot disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide opinions as to the following:

a. Whether the Veteran's bilateral foot disability, including arthritis, clearly and unmistakably existed prior to his entry into active military service in August 1966.

b. If a bilateral foot disability is found to have clearly and unmistakably existed prior to active duty service, whether it is also clear and unmistakable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

c. If a bilateral foot disability is not found to have preexisted active service, determine whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. Treatment records from January 1986 and May 1986 discussing a fractured right fifth metatarsal bone from August 1985 (which was prior to service), 

b. A May 1986 report of medical history, in connection with the Veteran's enlistment examination, in which the Veteran mentions a fractured foot in the summer of 1985 (which was prior to service), 

c. A June 1990 quadrennial examination noting flat feet,  

d. The Veteran's August 2017 testimony regarding a foot injury during basic training. 

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

6.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


